Title: From Benjamin Franklin to William Alexander, 15 December 1781
From: Franklin, Benjamin
To: Alexander, William


Dear Sir,
Passy, Dec. 15. 1781.
I thank you for informing me of your intended Journey. You know so well the prevailing Sentiments here, and mine in particular, that it is unnecessary for me to express them; and having never been believ’d on that side the Water, it would be useless. I will say, however, that I think the Language you mention, very proper to be held, as it is the Truth; tho’ the Truth may not always be proper. Wishing you a good Voyage and happy Return to your Children, I am, with great Esteem, Dear Sir,
I trouble you with a few Letters to Friends, of which I request your Care in delivering, with your own hands if you can conveniently
Wm Alexr
